Name: 2008/552/EC: Commission Decision of 24 June 2008 amending Decision 2007/716/EC as regards certain establishments in the meat and milk sectors in Bulgaria (notified under document number C(2008) 2931) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural policy;  agri-foodstuffs;  Europe
 Date Published: 2008-07-05

 5.7.2008 EN Official Journal of the European Union L 178/43 COMMISSION DECISION of 24 June 2008 amending Decision 2007/716/EC as regards certain establishments in the meat and milk sectors in Bulgaria (notified under document number C(2008) 2931) (Text with EEA relevance) (2008/552/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 42 thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Whereas: (1) Commission Decision 2007/716/EC of 30 October 2007 laying down transitional measures (2) for structural requirements of certain establishments in the meat and milk sectors in Bulgaria provided for in Regulations (EC) No 852/2004 and (EC) No 853/2004 of the European Parliament and of the Council. As long as those establishments are in transition, products originating from those establishments should only be placed on the domestic market or used for further processing in Bulgarian establishments in transition. (2) Decision 2007/716/EC has been amended by Commission Decisions 2008/290/EC (3) and 2008/330/EC. (3) According to an official declaration from the Bulgarian competent authority certain establishments in the meat and milk sectors have ceased their activities or have completed their upgrading process and are now in full compliance with Community legislation. Those establishments should therefore be deleted from the list of establishments in transition. (4) The Annex to Decision 2007/716/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The establishments listed in the Annex to this Decision are deleted from the Annex to Decision 2007/716/EC. Article 2 This Decision is addressed to the Member States. Done at Brussels, 24 June 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33, as corrected by OJ L 195, 2.6.2004, p. 12). (2) OJ L 289, 7.11.2007, p. 14. Decision as last amended by Decision 2008/330/EC (OJ L 114, 26.4.2008, p. 94). (3) OJ L 96, 9.4.2008, p. 35. ANNEX List of establishments to be deleted from the Annex to Decision 2007/716/EC Meat processing establishments No Veterinary No Name of establishment Town/street or village/region 41. BG 1201006 Monti-Miyt  AD gr. Montana Nova promishlena zona 53. BG 1601017 ET Vet  33 Gyokchen Rasim  gr. Asenovgrad mestnost Gorna voda  kv. Gorni Voden obl. Plovdiv 70. BG 2001021 ET Iva Kris-Stayko Ivanov  gr. Nova Zagora Kv.Industrialen 78. BG 2501009 Rodopa-2005  OOD gr. Targovishte 111. BG 0802043 Ptitseklanitsa  AD gr. Dobrich industrialna zona 130. BG 2302002 Polo Komers  OOD gr. Kostinbrod IKHT 154. BG 0805011 Kati  OOD gr. Dobrich, bul. 3 ti mart  57 245. BG 0804006 Ani-I  OOD gr. Dobrich ul. Angel Stoyanov  1 298. BG 1604046 ET Hristo Darakiev  gr. Plovdiv Zemlishte Plovdiv Zapad  24A 308. BG 1904002 Aktual  OOD gr. Silistra gr. Silistra Promishlena zona-Iztok 319. BG 2204013 Salam i KO  OOD gr. Sofia ul. Prof. Tsvetan Lazarov  13 332. BG 2204087 ET SIAT-Slavcho Iliev  gr. Sofia ul. Moma Irina  4 Milk processing establishments No Veterinary No Name of establishment Town/street or village/region 1. BG 0112004 Matand  EOOD s. Eleshnitsa 28. BG 1812002 Laktis-Byala  AD gr. Byala ul. Stefan Stambolov  75 30. BG 1912004 Merone  N  EOOD gr. Alfatar 49. BG 1212001 S i S  7  EOOD gr. Montana Vrachansko shose  1 82. BG 0712004 Cheh-99  OOD s. Sokolovo obsht. Dryanovo 84. BG0712028 ET Mik  gr. Dryanovo ul. Shipka  226 99. BG 1312002 Milk Grup  EOOD s. Yunacite 162. BG 2312026 Dyado Liben  OOD gr. Koprivshtitsa bul. H. Nencho Palaveev  195. BG 0218009 Helios milk  EOOD gr. Aytos